                                          Case 3:19-cv-08212-JCS Document 108 Filed 09/07/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     GIA CALHOUN,                                       Case No. 19-cv-08212-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE WHY
                                                 v.                                         ADMINISTRATIVE MOTIONS TO
                                   9
                                                                                            FILE UNDER SEAL SHOULD NOT BE
                                  10     FLRISH, INC.,                                      DENIED
                                                        Defendant.                          Re: Dkt. Nos. 100, 106
                                  11
                                  12          Plaintiff Gia Calhoun moves to file one paragraph of her amended complaint under seal,
Northern District of California
 United States District Court




                                  13   based on a confidentiality designation by non-party Springbig, Inc. The same proposed redaction

                                  14   is at issue in two separate administrative motions to file under seal (dkts. 100, 106), one pertaining

                                  15   to Calhoun’s since-granted motion for leave to amend, and the other pertaining to the amended

                                  16   complaint she filed as a separate docket entry after the Court granted her motion.

                                  17          Springbig filed a declaration by its Chief Financial Officer Paul Sykes in response to

                                  18   Calhoun’s first administrative motion, which offers the following justification for sealing:

                                  19                  4. Paragraph 27 of the First Amended Class Action Complaint
                                                      contains a gratuitous allegation taken from Springbig’s 30(b)(6)
                                  20                  deposition testimony, which Springbig (a non-party) has designated
                                                      “Confidential.” While Springbig maintains that Plaintiff has taken
                                  21                  testimony out of context and, effectively, misquoted Springbig’s
                                                      testimony, it is clear that the information Plaintiff discusses came
                                  22                  from Springbig’s confidential deposition testimony concerning its
                                                      trade secret and confidential software and methodology. I understand
                                  23                  that Plaintiff sought to utilize this information previously, and it was
                                                      sealed in a joint discovery letter pursuant to my declaration. [See Dkt.
                                  24                  81-83, 90.]
                                  25                  5. Springbig competes as a service provider in what is a highly
                                                      competitive marketplace for loyalty software services, and maintains
                                  26                  the inner-workings of its software and its methodologies in strict
                                                      confidentiality. The public disclosure of this information would cause
                                  27                  harm to Springbig and it would allow Springbig’s existing or potential
                                                      competitors to view, understand (and potentially emulate)
                                  28                  Springbig’s methodology and processes.
                                          Case 3:19-cv-08212-JCS Document 108 Filed 09/07/21 Page 2 of 2




                                   1   Sykes Decl. (dkt. 103) ¶¶ 4–5 (brackets in original). The deadline for responding to the second

                                   2   administrative motion has not yet expired.

                                   3           A party seeking to overcome the presumption of public access to documents filed in

                                   4   judicial proceedings generally must establish “compelling reasons” to file documents under seal.

                                   5   See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016). A lower

                                   6   standard of “good cause” applies to documents submitted in connection with motions that are no

                                   7   “more than tangentially related to the merits of a case,” including discovery motions. Id. at 1101.

                                   8   the fact that the Court previously sealed similar information in connection with a discovery

                                   9   dispute does not indicate that Springbig presented the “compelling reasons” necessary for sealing

                                  10   a portion of a complaint. The previous sealing motion also dealt with more specific information

                                  11   than is at issue here.

                                  12           Sykes’s current declaration does not meet the “compelling reasons” standard. For one
Northern District of California
 United States District Court




                                  13   thing, it is not clear that Springbig considers any portion of the paragraph at issue to be accurate.

                                  14   If it is not accurate, it cannot disclose Springbig’s trade secrets. The paragraph at issue also

                                  15   consists of only two sentences describing Springbig’s alleged methods at a very high level.

                                  16   Springbig has not addressed whether the methods described in this paragraph—to the extent it

                                  17   actually uses them—are common in the industry or unique to Springbig, such that using these

                                  18   methods provides Springbig an edge over its competition that it would lose if others knew of them.

                                  19   Springbig must also address whether it takes steps to keep the particular information included in

                                  20   the amended complaint confidential in the course of its business.

                                  21           Springbig is therefore ORDERED to show cause why these two administrative motions to

                                  22   file under seal should not be denied, by filing a more detailed declaration no later than September

                                  23   13, 2021 addressing these concerns as to both the basic method described in the first sentence of

                                  24   paragraph 27 and the somewhat more specific process described in the second sentence of that

                                  25   paragraph.

                                  26           IT IS SO ORDERED.

                                  27   Dated: September 7, 2021                          ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
                                                                                          2
